The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 5, 2021

                               2021COA104

No. 19CA1772, People v. Stone — Constitutional Law — Fourth
Amendment — Searches and Seizures — Warrantless Search —
Consent Exception

A division of the court of appeals considers for the first time

whether an occupant’s consent to a law enforcement officer’s entry

into his or her home extends to the officer’s re-entry into the home

after the officer has briefly left it. The division concludes that,

where the initial entry and the re-entry are closely related in time

and purpose, the initial consent extends to the subsequent re-entry.
COLORADO COURT OF APPEALS                                         2021COA104


Court of Appeals No. 19CA1772
Jefferson County District Court No. 18CR3901
Honorable Jeffrey R. Pilkington, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Adrienne Marie Stone,

Defendant-Appellant.


                             JUDGMENT AFFIRMED

                                   Division II
                          Opinion by JUDGE LIPINSKY
                        Román and Davidson*, JJ., concur

                           Announced August 5, 2021


Philip J. Weiser, Attorney General, Rebecca A. Adams, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Scott Poland, Alternate Defense Counsel, Lakewood, Colorado, for Defendant-
Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    The Fourth Amendment to the United States Constitution and

 article II, section 7 of the Colorado Constitution protect individuals

 against unreasonable searches and seizures. Unless one of the

 exceptions to the search warrant requirement applies, law

 enforcement officers are barred from entering a person’s home

 without a warrant. One of those exceptions applies when a person

 with authority over the home freely and voluntarily consents to the

 law enforcement officer’s entry into the home. This case addresses

 the scope of that consent.

¶2    We consider in this case a novel issue of Colorado law —

 whether an occupant’s consent to a law enforcement officer’s entry

 into the occupant’s home extends to the officer’s re-entry into the

 home after the officer has briefly left it, where the initial entry and

 the re-entry are closely related in time and purpose, and the

 occupant did not revoke or limit the initial consent. We conclude

 that, under these circumstances, the occupant’s initial consent

 extends to the officer’s re-entry into the home.

¶3    Adrienne Marie Stone appeals her judgment of conviction

 based on her contention that the court erred by admitting evidence

 obtained during an illegal search of her house. We affirm.


                                     1
                        I.   Background Facts

        A.    The Officers’ Entry into Stone and N.M.’s House

¶4    Sergeant Betsy Westbrook of the Arvada Police Department

 responded to a report of a disturbance involving a seventeen-year-

 old, N.M., who said that Stone, his mother, had threatened him

 with a knife. Upon arriving at Stone and N.M.’s house, Westbrook

 spoke with N.M.’s sister, M.M., who was standing in front of the

 house. M.M. told Westbrook that, three days earlier, Stone had

 threatened N.M. with a knife. M.M. said that she was worried for

 N.M.’s safety because Stone was headed to the house, was very

 angry with N.M., and had told him to “pray for his life.”

¶5    While speaking with M.M., Westbrook noticed that a young

 man holding a baby briefly opened the front door of the house and

 then closed it. Suspecting that the young man was N.M.,

 Westbrook knocked on the door. N.M. opened the door, agreed to

 speak with Westbrook, and identified himself. Westbrook asked

 N.M. whether she could speak with him inside the house. N.M.

 responded affirmatively and expressly invited her inside.

¶6    Upon entering the house, Westbrook observed a stairway filled

 with boxes, clothing, and other items that “block[ed] free


                                   2
 movement.” In addition, she saw that the kitchen and living room

 were cluttered and that a young child was “crawling over” a baby

 gate set up between the living room and kitchen. Westbrook said

 that the child “could just climb up on different things and get over

 [the baby gate] easily.”

¶7    N.M. led Westbrook into the kitchen, where he showed her a

 knife that he said Stone had used to threaten him. Westbrook took

 two photographs of the knife with her cell phone. She then left the

 house to retrieve her department-issued camera from her car so she

 could take better pictures of the interior of the house than she

 could with the cell phone.

¶8    As she stepped outside the house, Westbrook saw that Stone

 had arrived. Stone was upset that a police officer and M.M. were at

 the house. Stone also appeared to be yelling at a neighbor.

 Because the situation involving Stone was “rapidly unfolding,”

 Westbrook re-entered the house without her camera.

¶9    Blaine Engdahl, a resource officer at N.M.’s school, also

 arrived at the house. After speaking briefly with M.M., Engdahl saw

 N.M. at the front door. He entered the house with N.M. and, like

 Westbrook, observed the clutter inside the house. Engdahl noted


                                   3
  that “[t]he movement through the house was by pathways through

  the clutter,” which extended “up the stairs to the second floor.”

¶ 10   After Westbrook and Engdahl spoke with N.M. and saw the

  interior of the house, they returned outside, where Westbrook

  “made the decision to contact Jefferson County protection services”

  about the children. A caseworker from protection services, Misty

  Bogle, arrived and entered the house. Upon evaluating the

  condition of the house, Bogle concluded it was unfit for children

  and that the children needed to be removed from it.

¶ 11   While Bogle, Westbrook, and N.M. gathered the children’s

  belongings, a code enforcement officer, Nicole Miller, and another

  police officer, Devoney Cooke, entered the house. Cooke

  photographed the interior of the house while she, Westbrook, and

  Miller walked through it together. Over the next couple of hours,

  other law enforcement officers also entered the house.

¶ 12   Stone was arrested and charged with one count of felony

  menacing, seven counts of child abuse, and one count of violation

  of a protection order that the neighbor had obtained against her.

  One of the counts of child abuse was later dismissed because N.M.

  was not under the age of sixteen at the time of the alleged abuse.


                                    4
              B.    The Suppression Hearing and the Trial

¶ 13   Stone filed a pretrial motion to suppress evidence of the knife

  and the condition of the house, arguing that the “[l]aw enforcement

  [officers] conducted a warrantless search of [her] residence without

  probable cause and her consent,” and that “all evidence obtain[ed]

  [from the search] should be suppressed.”

¶ 14   The trial court conducted a hearing on the motion, at which

  Westbrook and Cooke testified. At the hearing, Westbrook

  described her interactions with N.M., the condition of the house,

  and the photographs she took of the knife. Westbrook did not

  testify that she took any photographs in the house other than those

  of the knife. In addition, Cooke testified about her observations

  when she walked through the house. Cooke said that, at

  Westbrook’s direction, she photographed the interior of the house.

¶ 15   Following the hearing, the trial court entered an order finding

  that Westbrook’s and Engdahl’s initial entries into the house were

  lawful because N.M. voluntarily gave them consent to enter. It

  concluded, however, that Bogle’s, Cooke’s, and Miller’s entries (as

  well as these of any other officials) violated Stone’s Fourth

  Amendment rights. Thus, it excluded “all evidence secured through


                                     5
  such actions . . . includ[ing] all photographs taken during these

  entries.”

¶ 16   At trial, Westbrook and Engdahl testified about their

  interactions with N.M. and the condition of the house. The jury

  found Stone guilty on all counts.

                              II.   Analysis

                         A.   Standard of Review

¶ 17   “Review of a trial court’s suppression order presents ‘a mixed

  question of law and fact.’” People v. Peluso, 2021 CO 16, ¶ 10, ___

  P.3d ___, ___ (quoting People v. Allen, 2019 CO 88, ¶ 13, 450 P.3d

  724, 728). We review the trial court’s legal conclusions de novo and

  defer to the trial court’s findings of fact that are supported by

  competent evidence in the record. Id.

¶ 18   If we conclude that the trial court erred, we next determine

  whether the error is of constitutional dimension. The admission of

  evidence in violation of a defendant’s Fourth Amendment rights is a

  constitutional error. See People v. Summitt, 132 P.3d 320, 323

  (Colo. 2006). We must reverse if the trial court made a

  constitutional error unless “the evidence properly received against a

  defendant is so overwhelming that the constitutional violation was


                                      6
  harmless beyond a reasonable doubt.” Bartley v. People, 817 P.2d

  1029, 1034 (Colo. 1991).

          B.   Westbrook’s Entry and Re-Entry into the House

¶ 19   Stone first contends that the trial court erred by admitting

  Westbrook’s testimony about the clutter in the house and the

  photographs she took during her initial entry and re-entry into the

  house. Before we address this argument on the merits, however, we

  turn to the parties’ disagreement regarding the specific photographs

  that the court held were inadmissible in its ruling on Stone’s

  suppression motion.

                   1.    The Photographs of the House

¶ 20   Stone argues that, at trial, the court erred by allowing the

  prosecutor to admit into evidence photographs that the court had

  ruled in its suppression order were inadmissible.

                        a.   The Pre-Trial Colloquy

¶ 21   On the first day of trial, the prosecutor asked the court to

  clarify its earlier ruling regarding the admissibility of photographs

  taken during the search. Although Westbrook did not say at the

  suppression hearing that she had taken any photographs inside the

  house other than the photographs of the knife, the prosecutor told


                                     7
  the court on the morning of trial that, during her initial entry and

  re-entry, Westbrook had also used her cell phone to take

  photographs of the interior of the house. The prosecutor said that

  any photographs Westbrook took of the interior of the house were

  similar to the photographs that Cooke took inside the house.

¶ 22        Based on the prosecutor’s representation that Westbrook had

  taken photographs depicting the interior of the house, defense

  counsel did not object to the admission of the photographs. But the

  court nonetheless noted that Westbrook had not testified that she

  photographed the interior of the house. The court said to the

  prosecutor, “I heard [Westbrook] just as you heard her on the

  stand. I didn’t get my camera. I took a photograph of the knife.”

  The court said, “Maybe it was [Westbrook] just didn’t explain it.”

  The prosecutor responded, “I think I did not explain that correctly.”

¶ 23        At trial, the court admitted photographs of the inside of the

  house, as well as photographs of the knife.

       b.     The Trial Court Erred by Admitting the Photographs of the
                                 Interior of the House

¶ 24        The transcript of the suppression hearing supports the court’s

  original understanding that, while in the house, Westbrook



                                         8
  photographed the knife but not the interior of the house. At the

  hearing, Westbrook acknowledged that “the only photograph [I] took

  on the first entry was the knife.” She did not mention taking any

  additional photographs after re-entering the house. Rather, at the

  suppression hearing, Cooke was the only witness who said she had

  taken photographs depicting the interior of the house — and the

  court later ruled that Cooke had entered the house unlawfully.

¶ 25   The prosecutor’s “clarification” on the first day of trial that

  Westbrook, in fact, photographed the interior of the house was not

  evidence, and thus the trial court erred by treating it as such. See

  Quest Servs. Corp. v. Blood, 252 P.3d 1071, 1088 n.10 (Colo. 2011).

  This is especially true because the prosecutor’s “clarification”

  contradicted Westbrook’s testimony at the suppression hearing that

  the only photographs she took during her first entry into the house

  depicted the knife.

¶ 26   Further, the prosecutor contended that the photographs of the

  interior of the house were “similar” to photographs that Westbrook

  allegedly took — even though, at the suppression hearing,

  Westbrook never said she photographed the interior of the house.

  Moreover, the prosecutor did not establish at trial who took the


                                     9
  photographs of the interior of the house or, more generally, that

  Westbrook’s alleged photographs of the interior of the house

  actually existed. Thus, based on the evidence presented at the

  hearing, we understand that Cooke took the photographs of the

  interior of the house that were admitted into evidence

¶ 27   We hold that the trial court erred by admitting the

  photographs of the interior of the house because the prosecutor did

  not introduce evidence establishing that Westbrook took any such

  photographs; Westbrook testified at the suppression hearing that,

  while in the house, she only photographed the knife; Cooke,

  however, said that she took photographs inside the house; and the

  trial court ruled that Cooke entered the house illegally.

       c.    Even Though the Trial Court Erred by Admitting the
            Photographs of the Interior of the House, the Error Was
                    Harmless Beyond a Reasonable Doubt

¶ 28   Because we conclude that the trial court erred by admitting

  photographs obtained in violation of Stone’s Fourth Amendment

  rights, we must determine whether the admission of the

  photographs was harmless beyond a reasonable doubt. Bartley,

  817 P.2d at 1034.




                                    10
¶ 29   When determining whether a constitutional error is harmless

  beyond a reasonable doubt, we should consider “(1) the importance

  of the [erroneously admitted] evidence to the [prosecution’s] case;

  (2) whether the evidence is cumulative; and (3) the overall strength

  of the [prosecution’s] case.” People v. Omwanda, 2014 COA 128, ¶

  32, 338 P.3d 1145, 1150. The “inquiry is whether the jury’s guilty

  verdict in this ‘trial was surely unattributable to the error.’” Id.

  (quoting Sullivan v. Louisiana, 508 U.S. 275, 279 (1993)).

¶ 30   Here, the error was harmless beyond a reasonable doubt

  because the improperly admitted photographs of the interior of the

  house were cumulative of Westbrook’s testimony regarding her

  observations inside the house, which, as discussed below, infra Part

  II.B.2, was admissible.

¶ 31   At trial, Westbrook testified that the photographs depicting the

  interior of the house were consistent with her own observations.

  She testified that the house “was very cluttered[,] . . . dirty[,] . . .

  [and] unsafe.” She noted that the house was unsafe because she

  observed piles of things that could fall on a child; a very young child

  almost falling over a baby gate and tripping over items scattered on




                                       11
  the floor; and “old dishes and food and . . . everything around [that]

  just was . . . a hazard to a small child.”

¶ 32   The photographs of the interior of the house that the court

  admitted into evidence were cumulative because they did not add

  anything material to Westbrook’s description of the cluttered and

  hazardous conditions she saw in the house. See People v. Espinoza,

  989 P.2d 178, 182 (Colo. App. 1999). Because the photographs

  were cumulative of Westbrook’s testimony, the trial court’s error in

  admitting them could not have contributed to the jury’s verdict and

  was therefore constitutional harmless error. See Griego v. People,

  19 P.3d 1, 8 (Colo. 2001); Omwanda, ¶ 32, 338 P.3d at 1150.

  2.   The Photographs of the Knife and Westbrook’s Trial Testimony

¶ 33   We next turn to Stone’s argument that the trial court erred by

  admitting the photographs Westbrook took of the knife and her trial

  testimony regarding her observations of the interior of the house.

  Stone contends that the court should have excluded this evidence

  because Westbrook violated Stone’s Fourth Amendment rights when

  she entered the house without Stone’s consent.

¶ 34   The trial court concluded that N.M. “knowingly, voluntarily[,]

  and intelligently consented” to Westbrook’s entry, and that N.M.’s


                                     12
  consent encompassed both Westbrook’s initial entry and her re-

  entry after stepping outside the house to retrieve the camera from

  her car. Stone contends that this conclusion was in error because

  (1) N.M., as a minor at the time, lacked the authority to consent to a

  law enforcement officer’s entry into the house; and (2) even if N.M.

  had the authority to consent to Westbrook’s initial entry, his

  consent did not extend to Westbrook’s re-entry into the house. We

  are not persuaded.

       a.    The Consent Exception to the Warrant Requirement

                            i.   Valid Consent

¶ 35   A warrantless entry into a person’s home is presumptively

  unreasonable unless it falls within a recognized exception to the

  Fourth Amendment’s warrant requirement. People v. Stock, 2017

  CO 80, ¶ 15, 397 P.3d 386, 390. The prosecution carries “the

  burden of establishing that [a] warrantless search is . . . justified

  under one of the narrowly defined exceptions to the warrant

  requirement.” People v. Fuerst, 2013 CO 28, ¶ 11, 302 P.3d 253,

  256 (quoting People v. Winpigler, 8 P.3d 439, 443 (Colo. 1999)).

¶ 36   One exception to the warrant requirement is “[a] search

  conducted pursuant to consent freely and voluntarily given by a


                                     13
  person with ‘common authority’ over the [searched] premises.”

  People v. Strimple, 2012 CO 1, ¶ 20, 267 P.3d 1219, 1223. Consent

  is voluntary if it is “the product of an essentially free and

  unconstrained choice by its maker.” People v. Berdahl, 2019 CO

  29, ¶ 20, 440 P.3d 437, 442 (quoting People v. Munoz-Gutierrez,

  2015 CO 9, ¶ 16, 342 P.3d 439, 444). “Conversely, a consensual

  search is involuntary when police overbear the consenting party’s

  will and critically impair the party’s ‘capacity for

  self-determination.’” Munoz-Gutierrez, ¶ 17, 342 P.3d at 444

  (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973)).

¶ 37   When determining whether a person voluntarily consented to a

  law enforcement officer’s entry into a residence, “courts must apply

  an objective test that takes into account the totality of the

  circumstances and determines whether the defendant could

  reasonably have construed the police conduct to be coercive.”

  Berdahl, ¶ 23, 440 P.3d at 442. A consenting person’s youth is a

  factor in determining the voluntariness of the person’s consent.

  United States v. Gutierrez-Hermosillo, 142 F.3d 1225, 1231 (10th

  Cir. 1998). However, the fact that the person giving consent is a

  minor does not necessarily preclude effective consent and is only


                                     14
  one factor within the totality of the circumstances a court must

  consider when determining whether the consent was voluntary.

  Blincoe v. People, 178 Colo. 34, 37, 494 P.2d 1285, 1286 (1972); see

  United States v. Sanchez, 608 F.3d 685, 690 (10th Cir. 2010).

  Other relevant factors include the consenting person’s education,

  intelligence, and state of mind, and whether the person was aware

  that he or she was free to withhold consent. Berdahl, ¶ 23, 440

  P.3d at 442.

                    ii.   Consent by a Co-Occupant

¶ 38   In certain circumstances, a co-occupant can validly consent to

  a search of the residence even though the law enforcement officers

  are investigating a different co-occupant. Co-occupants “have

  common authority [to consent to a search] where there is ‘mutual

  use of the property by persons generally having joint access [to] or

  control [of the residence] for most purposes.’” Peluso, ¶ 13, ___ P.3d

  at ___ (quoting United States. v. Matlock, 415 U.S. 164, 171 n.7

  (1974)). If one co-occupant is not present during the search, “the

  consent of one who possesses common authority over [the] premises

  . . . is valid as against the absent, nonconsenting person with whom




                                   15
  that authority is shared.” Fuerst, ¶ 12, 302 P.3d at 256 (quoting

  Matlock, 415 U.S. at 170).

¶ 39   Even where the co-occupant lacks actual authority to consent

  to a search, he or she may still possess apparent authority to

  validate the search. Under the apparent authority doctrine, “[a]

  warrantless search is . . . valid based upon the consent of a third

  party whom officers, at the time of the entry, reasonably believe to

  possess common authority over the premises, even if the person in

  fact does not [possess such authority].” Peluso, ¶ 14, ___ P.3d at

  ___. The apparent authority doctrine applies only when the

  consenting party lacked actual authority. Petersen v. People, 939

  P.2d 824, 830-31 (Colo. 1997).

¶ 40   When officers seek consent to search a jointly occupied

  residence, “a physically present inhabitant’s express refusal of

  consent to a police search is dispositive as to him, regardless of the

  consent of a fellow occupant.” Georgia v. Randolph, 547 U.S. 103,

  122-23 (2006). In order to vitiate a co-occupant’s consent, “(1) the

  objecting occupant must have been physically present on the

  premises as officers ‘propose[d] to make a consent search’; and (2)

  the objecting occupant must have objected as officers ‘propose[d] to


                                    16
  make a consent search.’” Williams v. People, 2019 CO 108, ¶ 35,

  455 P.3d 347, 354 (quoting Fernandez v. California, 571 U.S. 292,

  306 (2014)). “[I]f the objecting resident does not take part in the

  threshold colloquy between the officers and his co-occupant, he

  ‘loses out,’” and the co-occupant’s consent will validate the search.

  Id. at ¶ 1, 455 P.3d at 348 (quoting Randolph, 547 U.S. at 121).

       b.        The Trial Court Did Not Err by Finding that N.M. Validly
                     Consented to Westbrook’s Entry into the House

¶ 41    Stone contends that N.M. “had no legal authority over the

  residence to give constitutionally valid third-party consent” because

  he was a minor at the time and Westbrook did not “reasonably

  inquire” regarding his authority. Stone also contends that, after

  being told that Stone was on her way to the house, Westbrook had

  a duty to wait for Stone to arrive and to ask her for permission to

  enter the house. Finally, Stone argues that Westbrook exceeded

  any consent N.M. gave her when she re-entered the house. We

  consider and reject each of these contentions.

            i.      N.M. Voluntarily Consented to Westbrook’s Entry

¶ 42    As noted, “the fact that one is a minor does not necessarily

  preclude effective consent . . . .” Blincoe, 178 Colo. at 37, 494 P.2d



                                         17
  at 1286. Rather, age is one factor within the totality of the

  circumstances that a court can consider when determining whether

  a person voluntarily consented to a search. Sanchez, 608 F.3d at

  690; Gutierrez-Hermosillo, 142 F.3d at 1231. At seventeen, N.M.

  was nearly a legal adult. Stone does not argue that he was

  impaired intellectually or in such a state of mind that he could not

  understand what Westbrook was asking. Moreover, Stone does not

  contend that Westbrook coerced N.M. into letting her into the

  house. N.M. knew Westbrook was a police officer because she

  identified herself as such and wore a uniform. See Sanchez, 608

  F.3d at 690. For these reasons, we conclude that N.M. voluntarily

  gave Westbrook consent to enter the house.

   ii.    N.M. Had Actual Authority to Consent to Westbrook’s Entry

¶ 43     We agree with the trial court that N.M. had actual authority to

  consent to Westbrook’s entry. The record shows, and Stone does

  not deny, that N.M. resided in the house and had “joint access [to]

  or control [of it] for most purposes.” Peluso, ¶ 13, ___ P.3d at ___

  (quoting Matlock, 415 U.S. at 171 n.7). Very simply, the house was

  N.M.’s home. Thus, N.M., as a co-occupant, had actual authority to

  consent to Westbrook’s entry into the house. See id. (“Where a


                                     18
  residence is jointly occupied by more than one person, the consent

  of one occupant with common authority over the premises is

  sufficient to permit a warrantless search.”).

¶ 44   Because N.M. had actual authority to consent to Westbrook’s

  entry into the house, Stone’s reliance on Illinois v. Rodriguez, 497

  U.S. 177 (1990), in support of her contention that Westbrook had a

  duty to reasonably inquire regarding N.M.’s authority, is misplaced.

  Rodriguez addressed an individual’s apparent authority to consent

  to a law enforcement officer’s entry into a residence. Because

  actual authority and apparent authority are mutually exclusive,

  and N.M. had actual authority to consent to Westbrook’s entry for

  the reasons explained above, the apparent authority doctrine does

  not apply here. See Petersen, 939 P.2d at 831.

¶ 45   Westbrook also was not required to wait for Stone to arrive

  and to ask her for consent to enter the house. Where a potentially

  objecting co-occupant is “nearby but not invited to take part in the

  threshold colloquy” regarding consent to search the premises, the

  potentially objecting co-occupant “loses out” and the present co-

  occupant’s consent to the search controls. Williams, ¶¶ 24, 35, 455

  P.3d at 352, 354 (quoting Randolph, 547 U.S. at 121). Although at


                                    19
  the time of Westbrook’s initial entry into the house, Westbrook

  knew that Stone would soon be arriving at the house, Stone was not

  present and therefore could not object to the entry. Stone cites to

  no authority suggesting that police officers are required to obtain

  the consent of an absent co-occupant where another co-occupant

  with actual authority has already given valid consent to entry.

       iii.   N.M.’s Initial Consent Extended to Westbrook’s Re-Entry

¶ 46      We next address Stone’s contention that Westbrook’s re-entry

  into the house exceeded the scope of N.M.’s consent to her initial

  entry. Stone suggests that Westbrook, “after observing the

  condition [of the house] on the first entry, [was required] to secure a

  search warrant” before she could legally re-enter the house. We

  disagree.

¶ 47      Absent an objection to “subsequent, closely related entries and

  searches, after valid consent to an initial entry,” the consenting

  person’s “initial consent [can] extend[] to the subsequent entries.”

  Phillips v. State, 625 P.2d 816, 818 (Alaska 1980). “[W]hile one

  consensual entry does not entitle a law enforcement official to

  return at any substantially later time, an officer’s momentary

  exit . . . does not invalidate” an otherwise legal search or seizure.


                                     20
  Commonwealth v. Moye, 586 A.2d 406, 409 (Pa. Super. Ct. 1990).

  Thus, for consent to encompass a subsequent re-entry, the entry

  and re-entry must be closely related in time and purpose. See

  People v. Franklin, 2016 IL App (1st) 140059, ¶ 17, 62 N.E.3d 1145,

  1150 (The court observed that the officer “never abandoned his

  investigation, relinquished control over the defendant’s house, or

  indicated an intent not to seize [the contraband]. He only briefly

  interrupted his search to call for backup” and to speak to the

  prosecutor. (quoting People v. Logsdon, 567 N.E.2d 746, 748 (Ill.

  App. Ct. 1991))); cf. United States v. McMullin, 576 F.3d 810, 816

  (8th Cir. 2009) (holding that consent to an initial entry does not

  extend to a subsequent entry if the purpose of the initial entry has

  been accomplished).

¶ 48   Westbrook had not completed her investigation when she

  momentarily stepped out of the house to retrieve her camera. As

  noted above, she wanted the camera so she could take more

  accurate photographs than she could with her cell phone.

  Westbrook’s time out of the house was so brief that she did not

  reach her car before she decided to re-enter. Importantly, there is




                                    21
  no evidence that N.M. revoked his consent or otherwise objected to

  Westbrook’s re-entry into the house.

¶ 49     Based on this record, we conclude that N.M.’s consent to

  Westbrook’s initial entry extended to her re-entry into the house.

  See Phillips, 625 P.2d at 818; Franklin, ¶ 17, 62 N.E.3d at 1150;

  Moye, 586 A.2d at 409. Because N.M. did not revoke his consent or

  object to Westbrook’s re-entry, Westbrook was not required to ask

  N.M. for consent to re-enter the house. See Phillips, 625 P.2d at

  818.

¶ 50     For these reasons, we conclude that the trial court did not err

  by finding that Westbrook’s re-entry was lawful because it fell

  within the scope of the consent N.M. gave her when she first

  knocked on the door.

  C.     Stone’s Challenge to Engdahl’s and Bogle’s Testimony at Trial

¶ 51     Stone also appears to challenge the admissibility of Engdahl’s

  trial testimony based on her contention that he entered the house

  illegally. But she does not provide any citations to the record or

  legal authority in support of her argument regarding Engdahl’s

  testimony.




                                     22
¶ 52   For these reasons, Stone’s argument is undeveloped, and we

  do not address it on the merits. See People v. Liggett, 2021 COA 51,

  ¶ 53, ___ P.3d ___, ___ (acknowledging that appellate courts do not

  address undeveloped arguments).

¶ 53   But even if the argument were developed, because Engdahl’s

  trial testimony regarding the interior conditions of the house was

  cumulative of Westbrook’s testimony, Engdahl’s testimony could

  not have contributed to the jury’s verdict. Thus, any error in the

  admission of Engdahl’s testimony would have been harmless

  beyond a reasonable doubt. See Griego, 19 P.3d at 8; Omwanda,

  ¶ 32, 338 P.3d at 1150.

¶ 54   Finally, Stone also appears to challenge the legality of Bogle’s

  entry into the house. But the trial court excluded Bogle’s testimony

  regarding her observations of the interior of the house. Stone does

  not point to any evidence admitted at trial regarding Bogle’s

  observations of the condition of the house. Therefore, this issue is

  moot.

                            III.   Conclusion

¶ 55   The judgment of conviction is affirmed.

       JUDGE ROMÁN and JUDGE DAVIDSON concur.


                                    23